DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending in the application and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 17-19 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without disclosing how torque is estimated from a position of the differential ring assembly, which is critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The claims, (for example claim 1) recites, “estimating the torque of the powertrain via a controller in 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Itoo et al. (US 2020/0172103 A1) hereinafter Itoo.
Claim 16:
Itoo discloses a method for estimating a speed of a powertrain, comprising: measuring a position of a differential ring gear assembly; and (Para. 0051; Items 632, 632a) estimating the speed of the powertrain via a controller in response to the position of the differential ring gear assembly. (Para. 0057, 0063; the dog teeth indicate position which derives speed)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Itoo and Li et al. (US 2012/0078476 A1) hereinafter Li.
Claim 1:
Itoo discloses a method for estimating a torque of a powertrain, comprising: measuring a position of a differential ring gear assembly (Para. 0051; Items 632, 632a).
Itoo doesn’t explicitly disclose estimating the torque of the powertrain via a controller in response to the position of the differential ring gear assembly.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Itoo with the disclosure of Li to determine torque by utilizing available data thus reducing cost to enable improved control of the vehicle.
Claim 2:
Itoo and Li, as shown in the rejection above, disclose all the limitations of claim 1.
Itoo also discloses where the position of the differential ring gear assembly is an axial position of the differential ring gear assembly. (Para. 0051; Items 632, 632a)
Claim 5:
Itoo and Li, as shown in the rejection above, disclose all the limitations of claim 1.
Itoo doesn’t explicitly disclose further comprising adjusting torque of a propulsion source in response to the estimated torque of the powertrain.
However, Li does disclose further comprising adjusting torque of a propulsion source in response to the estimated torque of the powertrain. (Para. 0037-0038; Fig. 5)
Claim 6:
Itoo and Li, as shown in the rejection above, disclose all the limitations of claim 1.
Itoo also discloses where the torque of the powertrain is an amount of torque delivered to half shafts of an axle from a powertrain propulsion source (Para. 0051-0052; the sensor measures the speed delivered to the half shafts and therefore subsequent calculations would derive torque).
Claim 7:

Itoo also discloses where the position of the differential ring gear assembly is measured relative to a position of a sensor, and where the sensor is mounted to an axle housing. (Para. 0051; Items 632, 632a)
Claim 8:
Itoo and Li, as shown in the rejection above, disclose all the limitations of claim 1.
Itoo also discloses further comprising rotating the differential ring gear assembly via a powertrain propulsion source while measuring the position of the differential ring gear assembly. (Para. 0038)

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Itoo and Li as applied to claim 1 above, and further in view of Kouduki et al. (US 7,520,183 B2) hereinafter Kouduki.
Claim 3:
Itoo and Li, as shown in the rejection above, disclose all the limitations of claim 1.
Itoo doesn’t explicitly disclose where the position of the differential ring gear assembly is determined via a non-contact sensor.
However, Kouduki does disclose where the position of the differential ring gear assembly is determined via a non-contact sensor. (Col. 6, Lines 48-53)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Itoo and Li with the disclosure of Kouduki to provide a known means of sensing rotation.
Claim 4:

Itoo doesn’t explicitly disclose where the non-contact sensor is an eddy current sensor.
However, Kouduki does disclose where the non-contact sensor is an eddy current sensor. (Col. 6, Lines 48-53)

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Itoo and Kouduki.
Claim 9:
Itoo discloses a system for estimating torque transmitted through an axle, comprising: a differential ring gear assembly; and a sensor configured to measure an axial position of the differential ring gear assembly without touching the differential ring gear assembly.
Itoo doesn’t disclose that the sensor is a non-contact position sensor. (Para. 0051; Items 632, 632a)
However, Kouduki does disclose that the sensor is a non-contact position sensor. (Col. 6, Lines 48-53)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Itoo with the disclosure of Kouduki to provide a known means of sensing rotation.
Claim 10:

Itoo also discloses further comprising an axle housing, the non-contact position sensor coupled to the axle housing. (Para. 0051; Items 632, 632a)
Claim 11:
Itoo and Kouduki, as shown in the rejection above, disclose all the limitations of claim 9. 
Itoo also discloses where the non-contact position sensor is not in contact with the differential ring gear assembly. (Para. 0051; Items 632, 632a)

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Itoo and Kouduki as applied to claim 9 above, and further in view of Li.
Claim 12:
Itoo and Kouduki, as shown in the rejection above, disclose all the limitations of claim 9. 
Itoo doesn’t explicitly disclose further comprising a controller including executable non- transitory instructions to estimate an amount of torque transferred via the differential ring gear assembly in response to output of the non-contact position sensor.
However, Li does disclose further comprising a controller including executable non- transitory instructions to estimate an amount of torque transferred via the differential ring gear assembly in response to output of the non-contact position sensor. (Para. 0037-0038; Fig. 5)

Claim 13:
Itoo, Kouduki, and Li as shown in the rejection above, disclose all the limitations of claim 12. 
Itoo also discloses further comprising additional executable non-transitory instructions to estimate a speed of the differential ring gear assembly in response to output of the non-contact position sensor. (Para. 0057, 0063; the dog teeth indicate position which derives speed)
Claim 14:
Itoo, Kouduki, and Li as shown in the rejection above, disclose all the limitations of claim 12. 
Itoo doesn’t explicitly disclose where the amount of torque transferred via the differential ring gear assembly is determined while the differential ring gear assembly is rotated.
However, Li does disclose where the amount of torque transferred via the differential ring gear assembly is determined while the differential ring gear assembly is rotated. (Para. 0037-0038; Fig. 5)
Claim 15:
Itoo, Kouduki, and Li as shown in the rejection above, disclose all the limitations of claim 12. 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Itoo as applied to claim 16 above, and further in view of Li.
Claim 17:
Itoo, as shown in the rejection above, discloses all the limitations of claim 16.
Itoo doesn’t explicitly disclose further comprising estimating a torque of the powertrain in response to the position of the differential ring gear assembly.
However, Li does disclose further comprising estimating a torque of the powertrain in response to the position of the differential ring gear assembly. (Para. 0037-0038; Fig. 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Itoo with the disclosure of Li to determine torque by utilizing available data thus reducing cost to enable improved control of the vehicle.

Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Itoo and Li as applied to claim 17 above, and further in view of Cai et al. (CN 105162384 A) hereinafter Cai.
Claim 18:

Itoo doesn’t explicitly disclose where the speed is estimated via a Fourier transform.
However, Cai does disclose where the speed is estimated via a Fourier transform. (Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Itoo and Li with the disclosure of Cai to determine rotational speed by utilizing available data thus reducing cost.
Claim 19:
Itoo and Li, as shown in the rejection above, discloses all the limitations of claim 17.
Itoo doesn’t explicitly disclose where the torque is estimated via averaging output of a differential ring gear assembly position sensor.
However, Cai does disclose where the torque is estimated via averaging output of a differential ring gear assembly position sensor. (Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Itoo and Li with the disclosure of Cai to determine rotational speed by utilizing available data thus reducing cost.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Itoo as applied to claim 16 above, and further in view of Cai.
Claim 20:
Itoo, as shown in the rejection above, discloses all the limitations of claim 16.
Itoo doesn’t explicitly disclose where the speed is estimated via determining a period or frequency of a cyclic output of a differential ring gear assembly position sensor.
However, Cai does disclose where the speed is estimated via determining a period or frequency of a cyclic output of a differential ring gear assembly position sensor. (Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Itoo with the disclosure of Cai to determine rotational speed by utilizing available data thus reducing cost.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747